Exhibit 10.2

[Dealer Name]

[Dealer Address]

[            ], 2017

 

To: Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: [            ]

Telephone No.: (415) 375-3176

Facsimile No.: [            ]

 

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[        ] (“Dealer”) and Square, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain terms used herein
are based on terms that are defined in the Offering Memorandum dated
February 28, 2017 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2022 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
400,000,0000 (as increased by [up to]1 an aggregate principal amount of USD
40,000,000 [if and to the extent that]2[pursuant to the exercise by]3 the
Initial Purchaser[s] (as defined herein) [exercise[s]]4[of]5 its over-allotment
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture [to be]6 dated March 6,
2017 between Counterparty and The Bank of New York Mellon Trust Company, N.A.,
as trustee (“Trustee”) (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the [draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties]7[Indenture as
executed]8. Subject to the foregoing, references to the Indenture

 

1  Include in the Base Call Option Confirmation.

2  Include in the Base Call Option Confirmation.

3  Include in the Additional Call Option Confirmation.

4  Include in the Base Call Option Confirmation.

5  Include in the Additional Call Option Confirmation.

6  Insert if Indenture is not completed at the time of the Confirmation.

7  Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date,
any such amendment or supplement (other than any amendment or supplement
(x) pursuant to Section 10.01(k) of the Indenture that, as reasonably determined
by the Calculation Agent acting in good faith and in a commercially reasonable
manner, conforms the Indenture to the description of the Convertible Notes in
the Offering Memorandum or (y) pursuant to Section 13.07 of the Indenture,
subject, in the case of this clause (y), to the second paragraph under “Method
of Adjustment” in Section 3) will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement as
if Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of US Dollars
(“USD”) as the Termination Currency,[, (ii) the election of an executed
guarantee of [    ] (“Guarantor”) dated as of the Trade Date in substantially
the form attached hereto as Annex A as a Credit Support Document, (iii) the
designation of Guarantor as Credit Support Provider in relation to Dealer]9 and
(iv) (a) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of three percent
of the shareholders’ equity of [Name of Dealer’s Parent], (b) the phrase “or
becoming capable at such time of being declared” shall be deleted from clause
(1) of such Section 5(a)(vi), (c) the following language shall be added to the
end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational nature;
(y) funds were available to enable the party to make the payment when due; and
(z) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”) [and (c) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business]10. In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. For the avoidance of doubt, except to the extent of an
express conflict, the application of any provision of this Confirmation, the
Agreement or the Equity Definitions shall not be construed to exclude or limit
the application of any other provision of this Confirmation, the Agreement or
the Equity Definitions. The Transaction hereunder shall be the sole Transaction
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:    [            ], 2017

 

9  Requested if Dealer is not the highest rated entity in group, typically from
the Parent.

10  Include if applicable.

 

2



--------------------------------------------------------------------------------

 

Effective Date:

  The closing date of the [initial]11 issuance of the Convertible Notes [issued
pursuant to the option to purchase additional Convertible Notes exercised on the
date hereof]12  

Option Style:

  “Modified American”, as described under “Procedures for Exercise” below  

Option Type:

  Call  

Buyer:

  Counterparty  

Seller:

  Dealer  

Shares:

  The Class A Common Stock of Counterparty, par value USD 0.0000001 per share
(Exchange symbol “SQ”).  

Number of Options:

  [            ]13. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero.  

Applicable Percentage:

  [    ]%  

Option Entitlement:

  A number equal to the product of the Applicable Percentage and
[            ]14.  

Strike Price:

  [            ]15  

Premium:

  USD [        ]  

Premium Payment Date:

  [            ], 2017  

Exchange:

  The New York Stock Exchange  

Related Exchange(s):

  All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.  

Excluded Provisions:

  Section 13.04(h) and Section 13.03 of the Indenture.     Procedures for
Exercise.   Procedures for Exercise.    

Conversion Date:

  With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the    

 

11  Include in the Base Call Option Confirmation.

12  Include in the Additional Call Option Confirmation.

13  For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

14  Insert the initial Conversion Rate for the Convertible Notes.

15  Insert the initial Conversion Price for the Convertible Notes.

 

3



--------------------------------------------------------------------------------

    Indenture) of such Convertible Note satisfies all of the requirements for
conversion thereof as set forth in Section 13.02(b) of the Indenture; provided
that if Counterparty has not delivered to Dealer a related Notice of Exercise,
then in no event shall a Conversion Date be deemed to occur hereunder (and no
Option shall be exercised or deemed to be exercised hereunder) with respect to
any surrender of a Convertible Note for conversion in respect of which
Counterparty has elected to designate a financial institution for exchange in
lieu of conversion of such Convertible Note pursuant to Section 13.13 of the
Indenture.  

Free Convertibility Date:

  December 1, 2021  

Expiration Time:

  The Valuation Time  

Expiration Date:

  March 1, 2022, subject to earlier exercise.  

Multiple Exercise:

  Applicable, as described under “Automatic Exercise” below.  

Automatic Exercise:

  Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a [Notice of Conversion] (as defined in the Indenture) that
is effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to [(i)] the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred [minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated [            ], 2017 between Dealer and Counterparty (the
“Base Call Option Confirmation”),]16 shall be deemed to be automatically
exercised; provided that such Options shall be exercised or deemed exercised
only if Counterparty or the Trustee (or other agent authorized by Counterparty
and previously identified to Dealer by Counterparty in writing) on behalf of
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below. If the Trustee (or any other such agent) on behalf
of Counterparty provides any Notice of Exercise to Dealer, Dealer shall be
entitled to rely on the accuracy of such Notice of Exercise without any
independent investigation, and the contents of such notice shall be binding on
Counterparty.     Notwithstanding the foregoing, in no event shall the number of
Options that are exercised or deemed exercised hereunder exceed the Number of
Options.

 

16  Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

 

Notice of Exercise:

  Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty or
the Trustee (or other agent authorized by Counterparty and previously identified
to Dealer by Counterparty in writing) on behalf of Counterparty must notify
Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled Valid
Day immediately preceding the scheduled first day of the Settlement Averaging
Period for the Options being exercised (the “Exercise Notice Deadline”) of
(i) the number of such Options, (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options, and (iv) if the Relevant Settlement Method
for such Options is Combination Settlement, the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 4:00 p.m. (New York City time) on the
fifth Scheduled Valid Day following the Exercise Notice Deadline, in which event
the Calculation Agent shall have the right to adjust the delivery obligation
under this Confirmation as appropriate to reflect the reasonable additional
costs (including, but not limited to, hedging mismatches and market losses) and
reasonable expenses incurred by Dealer in connection with its (or any of its
affiliates’) hedging activities hereunder (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline and Dealer’s obligation to make any payment or
delivery in respect of such exercise shall not be extinguished; and provided
further that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given on or prior to the second Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the information required in
clause (i) above, and (B) if the Relevant Settlement Method for such Options is
not Net Share Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Free Convertibility Date specifying
the information required in clauses (iii) and, if applicable, (iv) above. If the
Trustee (or any other such agent) on behalf of Counterparty provides such notice
to Dealer, Dealer shall be entitled to rely on the accuracy of any such notice
without any independent investigation, and the contents of such notice shall be
binding on Counterparty. For the avoidance of doubt, if Counterparty fails to
give notice as required above when due (such failure to provide notice when due
shall exclude, for these purposes, any notices delivered

 

5



--------------------------------------------------------------------------------

    after the Exercise Notice Deadline but prior to 4:00 p.m. (New York City
time) on the fifth scheduled Valid Day following the Exercise Notice Deadline)
in respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure.  

Valuation Time:

  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended past the close of the
regular trading session for such Exchange, the Calculation Agent shall determine
the Valuation Time in its commercially reasonable discretion.  

Market Disruption Event:

  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:     “‘Market Disruption Event’ means (i) a failure by the primary
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. (New York
City time) on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by such stock exchange or otherwise) in the Shares or in any options
contracts or futures contracts on any Related Exchange relating to the Shares.”
  Settlement Terms.       

Settlement Method:

  For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty or Trustee (or other agent authorized by Counterparty and
previously identified to Dealer by Counterparty in writing) shall have notified
Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option. If the Trustee (or any
other such agent) on behalf of Counterparty provides any such notice, Dealer
shall be entitled to rely on the accuracy of such notice without any independent
investigation, and the contents of such notice shall be binding on Counterparty.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Notes.

 

6



--------------------------------------------------------------------------------

 

Relevant Settlement Method:

  In respect of any Option:     (i)    if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 13.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”) (B) in a combination of cash and Shares pursuant to Section
13.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 13.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000 (such settlement
method, “Par Cash Settlement”), then, for each of the cases in clause (A)
(Settlement in Shares), clause (B) (Low Cash Combination Settlement) and clause
(C) (Par Cash Settlement), the Relevant Settlement Method for such Option shall
be Net Share Settlement;     (ii)    if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note in a
combination of cash and Shares pursuant to Section 13.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount greater than USD 1,000, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and     (iii)
   if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note entirely in cash pursuant to Section
13.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.  

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.

 

7



--------------------------------------------------------------------------------

 

Combination Settlement:

  If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:     (i)   
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount
(the “Daily Combination Settlement Cash Amount”) equal to the lesser of (1) the
product of (x) the Applicable Percentage and (y) the Specified Cash Amount minus
USD 1,000 and (2) the Daily Option Value, divided by (B) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Cash Amount for such Valid Day shall be deemed to
be zero; and     (ii)    Shares (the “Combination Settlement Share Amount”)
equal to the sum, for each Valid Day during the Settlement Averaging Period for
such Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;     provided that in no event shall the sum of
(x) the Combination Settlement Cash Amount for any Option and (y) the
Combination Settlement Share Amount for such Option multiplied by the Applicable
Limit Price on the Settlement Date for such Option, exceed the Applicable Limit
for such Option. If any reduction is made to the delivery obligation hereunder
as a result of the foregoing, such reduction shall first be made to any
Combination Settlement Share Amount.     Dealer will deliver cash in lieu of any
fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.  

Cash Settlement:

  If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal

 

8



--------------------------------------------------------------------------------

    to the sum, for each Valid Day during the Settlement Averaging Period for
such Option, of (i) the Daily Option Value for such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Cash Settlement Amount for any Option exceed the
Applicable Limit for such Option.  

Daily Option Value:

  For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (a) the Relevant Price on such Valid Day less (b) the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.  

Make-Whole Adjustment:

  Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of Convertible Notes in connection with a
Make-Whole Fundamental Change (as defined in the Indenture) for which additional
Shares will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section 13.03 of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such Additional Shares as determined with reference
to the adjustment set forth in such Section 13.03 of the Indenture; provided
that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 13.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess, with
such reduction first being made to any Shares deliverable hereunder.  

Applicable Limit:

  For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the sum of (A) the amount of cash, if any,
payable to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, deliverable to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

 

9



--------------------------------------------------------------------------------

 

Applicable Limit Price:

  On any day, the opening price as displayed under the heading “Op” on Bloomberg
page SQ <equity> (or any successor thereto).  

Valid Day:

  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the New York Stock Exchange or, if the Shares are not
then listed on the New York Stock Exchange, on the principal other United States
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a United States national or regional
securities exchange, on the principal other United States market on which the
Shares are then listed or admitted for trading. If the Shares are not so listed
or admitted for trading, “Valid Day” means a Business Day.  

Scheduled Valid Day:

  A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.  

Business Day:

  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.  

Relevant Price:

  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page SQ <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Valid Day, as determined by the Calculation Agent in
good faith and in a commercially reasonable manner using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after hours trading or any other trading outside of the regular
trading session trading hours.  

Settlement Averaging Period:

  For any Option, and regardless of the Settlement Method applicable to such
Option:     (i)   if the related Conversion Date occurs prior to the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the second Valid Day following such Conversion Date; provided that if the Notice
of Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date; or

 

10



--------------------------------------------------------------------------------

    (ii)   if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.  

Settlement Date:

  For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.  

Settlement Currency:

  USD  

Other Applicable Provisions:

  To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, as if Physical Settlement applied to the Transaction.  

Representation and Agreement:

  Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall, upon delivery, be subject to
restrictions and limitations arising from Counterparty’s status as Issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to any such certificated
Shares (as described in clause (ii) above), the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof. 3.   Additional Terms applicable to the Transaction.      
Adjustments applicable to the Transaction:      

Potential Adjustment Events:

  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture (as determined by the Calculation Agent by reference to the Dilution
Adjustment Provisions) to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any

 

11



--------------------------------------------------------------------------------

    “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion Value” or “Daily
Settlement Amount” (each as defined in the Indenture). For the avoidance of
doubt, Dealer shall not have any delivery or payment obligation hereunder, and
no adjustment shall be made to the terms of the Transaction, on account of
(x) any distribution of cash, property or securities by Counterparty to holders
of the Convertible Notes (upon conversion or otherwise) or (y) any other
transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 13.04(c) of the Indenture
or the fourth sentence of Section 13.04(d) of the Indenture).  

Method of Adjustment:

  Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions (and, for the avoidance of doubt, in lieu of
any adjustments pursuant to such Section), upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment to the Convertible Notes under the Indenture to any one or more of
the Strike Price, Number of Options, Option Entitlement, the composition of the
Shares and any other variable relevant to the exercise, settlement or payment
for the Transaction, as determined by reference to the Dilution Adjustment
Provisions, to the extent an adjustment is required under the Indenture.    
Notwithstanding the foregoing:     (i)   if the Calculation Agent acting in good
faith and in a commercially reasonably manner disagrees with any adjustment
pursuant to the terms of the Indenture that is the basis of any adjustment
hereunder and that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 13.05 of
the Indenture, Section 13.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the composition of the Shares,
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment is made under the Indenture because the relevant Holder

 

12



--------------------------------------------------------------------------------

      (as such term is defined in the Indenture) was deemed to be a record owner
of the underlying Shares on the related Conversion Date, then the Calculation
Agent shall make an adjustment, consistent with the methodology set forth in the
Indenture, to the terms hereof in order to account for such Potential Adjustment
Event;     (ii)   in connection with any Potential Adjustment Event as a result
of an event or condition set forth in Section 13.04(b) of the Indenture or
Section 13.04(c) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 13.04(b) of the Indenture) or
“SP0” (as such term is used in Section 13.04(c) of the Indenture), as the case
may be, begins before Counterparty has publicly announced the event or condition
giving rise to such Potential Adjustment Event, then the Calculation Agent shall
have the right to adjust any variable relevant to the exercise, settlement or
payment for the Transaction as appropriate to reflect the reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (subject
to the requirements set forth under Hedging Adjustments below) as a result of
such event or condition not having been publicly announced prior to the
beginning of such period; and     (iii)   if the terms of any Potential
Adjustment Event are declared by Counterparty and (a) the event or condition
giving rise to such Potential Adjustment Event is subsequently amended,
modified, cancelled or abandoned (whether or not there has been a “Conversion
Rate” adjustment under the Indenture for such Potential Adjustment Event), (b)
the “Conversion Rate” (as defined in the Indenture) is otherwise not adjusted at
the time or in the manner contemplated by the relevant Dilution Adjustment
Provision other than pursuant to the fourth sentence of Section 13.04(c) of the
Indenture or the fourth sentence of Section 13.04(d) of the Indenture based on
such declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently such
adjustment, in respect of such Potential Adjustment Event, is modified, amended,
altered or corrected (each of clauses (a), (b) and (c), a “Potential Adjustment
Event Change”) then, in each case, but without duplication, the Calculation
Agent shall have the right to adjust any variable relevant to the

 

13



--------------------------------------------------------------------------------

      exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and expenses incurred by Dealer in connection with its
hedging activities (subject to the requirements set forth under Hedging
Adjustments below) as a result of such Potential Adjustment Event Change.  

Dilution Adjustment Provisions:

  Sections 13.04(a), (b), (c), (d) and (e) and Section 13.05 of the Indenture.  
Extraordinary Events applicable to the Transaction:      

Merger Events:

  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 13.07(a) of the Indenture.
 

Tender Offers:

  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 13.04(e) of the Indenture.  

Consequence of Merger Events / Tender Offers:

  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make an adjustment in respect of any adjustment required to be made under the
Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction (as
determined by the Calculation Agent acting in good faith and in a commercially
reasonable manner by reference to the relevant provisions of the Indenture);
provided that (x) such adjustment shall be made without regard to any adjustment
to the Conversion Rate pursuant to any Excluded Provision and (y) the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer is not reduced as
a result of such adjustment; and provided further that, notwithstanding the
foregoing, if the Calculation Agent in good faith disagrees with any adjustment
pursuant to the terms of the Indenture that is the basis of any adjustment
hereunder and that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 13.07 of
the Indenture or any supplemental indenture entered into pursuant to Section
10.01(j) of the Indenture of the Indenture), then the Calculation Agent acting
in good faith and in a commercially reasonable manner will determine the
adjustment to be made to any

 

14



--------------------------------------------------------------------------------

    one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement, Regular Dividend and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; and provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer, will not be a corporation or will
not be the Issuer following such Merger Event or Tender Offer, then Dealer, in
its commercially reasonable discretion, may elect for Cancellation and Payment
(Calculation Agent Determination) to apply.   Nationalization, Insolvency or
Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange.   Additional Disruption Events:      

Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.  

Failure to Deliver:

  Applicable

 

15



--------------------------------------------------------------------------------

 

Hedging Disruption:

  Applicable; provided that:    

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:

   

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and

   

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging:

  Not Applicable; provided that, in the event Counterparty becomes, or is
otherwise deemed to directly or indirectly control, a bank, insured depository
institution or bank holding company for purposes of the Bank Holding Company Act
of 1956, as amended, including pursuant to Section 163 of the WSTAA (as defined
below), Increased Cost of Hedging shall be Applicable.  

Hedging Party:

  For all applicable Additional Disruption Events, Dealer.   Determining Party:
  For all applicable Extraordinary Events, Dealer.   Non-Reliance:   Applicable.
  Agreements and Acknowledgements Regarding Hedging Activities:   Applicable  
Hedging Adjustment:   For the avoidance of doubt, whenever the Calculation Agent
is permitted to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment, if any, by reference to the effect
of such event on Dealer assuming that Dealer maintains a commercially reasonable
hedge position.   Additional Acknowledgments:   Applicable 4.   Calculation
Agent. Dealer; provided that following the occurrence and during the continuance
of an Event of Default of the type described in Section 5(a)(vii) of the
Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligations of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Counterparty of such failure, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation,

 

16



--------------------------------------------------------------------------------

  adjustment or determination or to perform such obligation, as the case may be,
and ending on the earlier of the Early Termination Date with respect to such
Event of Default and the date on which such Event of Default is no longer
continuing, as Calculation Agent. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any calculation by the Calculation Agent hereunder, upon
written request by Counterparty, the Calculation Agent will provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided, however, that in no event will Dealer be obligated
to share with Counterparty any proprietary or confidential data or information
or any proprietary or confidential models used by it.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:    [                    ] ABA#:    [                    ] Acct No.:   
[                    ] Beneficiary:    [                    ] Ref:   
[                    ]

Account for delivery of Shares to Counterparty:

[                    ]

 

  (b) Account for payments to Dealer:

 

[Bank:    [                    ] ABA#:    [                    ] Acct No.:   
[                    ] Beneficiary:    [                    ] Ref:   
[                    ]]

Account for delivery of Shares from Dealer:

[                    ]

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [                    ]

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: [                    ]

Telephone No.:

Facsimile No.: [                    ]

 

  (b) Address for notices or communications to Dealer: [                    ]

 

17



--------------------------------------------------------------------------------

8. Representations, Warranties and Covenants.

 

  I. Representations, Warranties and Covenants of Counterparty. Counterparty
hereby represents and warrants to Dealer that each of the representations and
warranties of Counterparty set forth in Section 1 of the Purchase Agreement (the
“Purchase Agreement”), dated as of February 28, 2017, among Counterparty and
Goldman, Sachs & Co. and J.P. Morgan Securities LLC as representatives of the
several Purchasers named in Schedule I thereto (the “Initial Purchasers”), is
true and correct and is hereby deemed to be repeated to Dealer as if set forth
herein. Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:

 

  (a) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (b) Each of Counterparty and its affiliates is not, on the date hereof, aware
of any material non-public information with respect to Counterparty or the
Shares. All reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

  (c) No U.S. state or local law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares, other than any regulation that
Dealer would be subject to as a result of its being a regulated entity under
various applicable laws, including U.S. securities laws and FINRA.

 

  (d) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

  (e) Counterparty (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this Section
8I(e) ceases to be true.

 

  (f) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

  (g) Counterparty is not engaged in an “issuer tender offer” as such term is
defined in Rule 13e-4 under the Exchange Act with respect to any Shares or any
security convertible into or exchangeable or exercisable for any Shares nor is
it aware of any third party tender offer with respect to any such securities
within the meaning of Rule 13e-1 under the Exchange Act.

 

18



--------------------------------------------------------------------------------

  (h) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or in violation of the
Exchange Act.

 

  (i) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (j) Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliate is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

  II. Representations, Warranties and Covenants of Counterparty and Dealer.
Counterparty and Dealer hereby represent and warrant to Dealer and Counterparty,
respectively, on the date hereof and on and as of the Premium Payment Date that:

 

  (a) Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (b) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

9. Other Provisions.

 

  (a) Opinions. On or prior to the Premium Payment Date, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Trade Date, with
respect to the due incorporation, existence and good standing of Counterparty in
Delaware, the due authorization, execution and delivery of this Confirmation,
and, in respect of the execution, delivery and performance of this Confirmation,
the absence of any conflict with or breach of any material agreement,
Counterparty’s certificate of incorporation or Counterparty’s by-laws. Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase/Adjustment Notices. Counterparty shall, at least one Exchange
Business Day prior to any day on which Counterparty effects any repurchase of
Shares or consummates or otherwise engages in any transaction or event (a
“Conversion Rate Adjustment Event”) that could reasonably be expected to lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
give Dealer a

 

19



--------------------------------------------------------------------------------

  written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase/Adjustment Notice”) on such day if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 4.5% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase/Adjustment Notice
(or, in the case of the first such Repurchase/Adjustment Notice, greater by 0.5%
than the Notice Percentage as of the date hereof); provided that Counterparty
shall not deliver any material non-public information to any employee of Dealer
unless that employee has been identified to Counterparty as being on the
“private side”. The “Notice Percentage” as of any day is the fraction, expressed
as a percentage, the numerator of which is the sum of (a) the product of the
Number of Options and the Option Entitlement and (b) the number of Shares
underlying any other similar call option transaction sold by Dealer to
Counterparty and the denominator of which is the number of Shares outstanding on
such day. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities, expenses and fees (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase/Adjustment Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase/Adjustment Notice in accordance with this
paragraph, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or expects to be a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages, liabilities, expenses or fees referred to therein,
then Counterparty, in lieu of indemnifying such Indemnified Person hereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages, liabilities, expenses or fees. The
remedies provided for in this paragraph (b) are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Trade Date, engage in any such distribution.

 

20



--------------------------------------------------------------------------------

  (d) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment except to the
extent that the greater amount is due to a Change in Tax Law after the date of
such transfer or assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign (a “Transfer”)
all or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such Transfer, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or [Name of Dealer parent],
or (B) to any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the Transfer and (2) BBB+ by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or Baa1 by Moody’s Investor
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent rating or better by a substitute rating agency mutually
agreed by Counterparty and Dealer; provided that either (x) the transferee in
any such Transfer is a “dealer in securities” within the meaning of Section
475(c)(1) of the Code or (y) the Transfer does not result in a deemed exchange
by Counterparty within the meaning of Section 1001 of the Code; and provided
further that Dealer shall promptly provide written notice to Counterparty
following any such Transfer. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership

 

21



--------------------------------------------------------------------------------

  Position”), Dealer is unable after using its commercially reasonable efforts
to effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that (after giving effect to such transfer or assignment and any
resulting change in Dealer’s commercially reasonable Hedge Positions) no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that (after giving effect to such transfer or
assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) following such partial termination no Excess Ownership Position
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Options underlying the Terminated
Portion, (2) Counterparty were the sole Affected Party with respect to such
partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(l)
shall apply to any amount that is payable by Dealer to Counterparty pursuant to
this sentence as if Counterparty was not the Affected Party). The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares,
including, without limitation, under state or federal banking laws (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its commercially
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (“Dealer Affiliates”)
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations; provided that such Dealer Affiliates shall comply with the
provisions of this Transaction in the same manner as the Dealer would have been
required to comply. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

  (e)

Staggered Settlement. Notwithstanding anything to the contrary herein, if upon
advice of counsel with respect to applicable legal and regulatory requirements,
including any requirements relating to Dealer’s hedging activities hereunder
that would be customarily applicable to transactions of this type

 

22



--------------------------------------------------------------------------------

  by Dealer, Dealer may, by prior notice to Counterparty, satisfy its obligation
to deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date (each
such date on which such a time occurs, a “Staggered Delivery Date”), so long as
the aggregate number of Shares and other securities so delivered on or prior to
such Original Delivery Date is equal to the number that, but for this provision,
would have been deliverable on such Original Delivery Date.

 

  (f) [Reserved.]

 

  (g) [Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]17

[Agency language, if necessary]

 

  (h) [Reserved.]

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs pursuant to the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii) Promptly following any repurchase and cancellation of Convertible Notes,
including without limitation pursuant to Article 14 of the Indenture in
connection with a “Fundamental Change” (as defined in the Indenture),
Counterparty shall notify Dealer in writing of such repurchase and cancellation
and the number of Convertible Notes so repurchased and cancelled (any such
notice, a “Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of (x) any Repurchase
Notice, within the applicable time period set forth in the preceding sentence,
and (y) a written representation and warranty by Counterparty that, as of the
date of such Repurchase Notice, Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares, shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Repurchase Notice and the related written representation and
warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Repurchase Notice (which in no event shall be earlier than the
related settlement date for such Convertible Notes) as an Early Termination Date
with respect to the portion of this Transaction corresponding to a number of
Options (the “Repurchase Options”) equal to the lesser of (A) the number of such
Convertible Notes specified in such Repurchase Notice [minus the number of
“Repurchase Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Convertible Notes] and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

 

  (iii) Notwithstanding anything to the contrary in the Equity Definitions, if,
as a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portion
thereof) being the Affected Transaction, Counterparty being the sole Affected
Party and Dealer being the party entitled to designate an Early Termination Date
pursuant to Section 6(h) of the Agreement) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

17  To be included for broker-dealer.

 

23



--------------------------------------------------------------------------------

  (j) Amendments to Equity Definitions and Agreement.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (iii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
(1) adding the word “or” immediately before subsection “(B)”, (2) deleting the
comma at the end of subsection (A), (3) deleting subsection (C) in its entirety,
(4) deleting the word “or” immediately preceding subsection (C) and (5)
replacing the words “either party” in the last sentence of such Section with
“Dealer”.

 

  (k) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Dealer shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Counterparty
gives irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8I(b) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of Section
6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 6(d)(ii) and 6(e) of the
Agreement (the “Share Termination Payment Date”), in satisfaction of such
Payment Obligation in the manner reasonably requested by Counterparty free of
payment. Share Termination Delivery Property:    A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the

 

24



--------------------------------------------------------------------------------

   Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property, to the extent doing so results
in a commercially reasonable Share Termination Unit Price. Share Termination
Delivery Unit:    One Share or, if the Shares have changed into cash or any
other property or the right to receive cash or any other property as the result
of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions will be applicable as if Physical Settlement applied to the
Transaction and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable.

 

  (m) Arbitration.

 

  (i) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

 

  (ii) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

 

  (iii) The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

 

25



--------------------------------------------------------------------------------

  (iv) The arbitrators do not have to explain the reason(s) for their award.

 

  (v) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

 

  (vi) The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

 

  (vii) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

 

  (viii) Counterparty agrees that any and all controversies that may arise
between Counterparty and Dealer, including, but not limited to, those arising
out of or relating to the Agreement or the Transaction hereunder, shall be
determined by arbitration conducted before FINRA Dispute Resolution
(“FINRA-DR”), or, if the FINRA-DR declines to hear the matter, before the
American Arbitration Association, in accordance with their arbitration rules
then in force. The award of the arbitrator shall be final, and judgment upon the
award rendered may be entered in any court, state or federal, having
jurisdiction.

 

  (ix) No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

 

  (x) Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Confirmation except to the extent stated
herein.

 

  (n)

Hedge Shares. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into a customary agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering for companies of a similar size in
a similar industry, (B) provide accountant’s “comfort” letters in customary form
for registered offerings of equity securities of companies of comparable size,
maturity and line of business, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered secondary offerings of equity securities for
companies of a similar size in a similar industry and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities subject to entering into confidentiality agreements customary for
transactions of this type; provided that if Counterparty elects clause (i) above
but the items referred to therein are not completed in a timely manner, or if
Dealer, in its discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 9(n) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of comparable size, maturity and line of business, in
form and substance

 

26



--------------------------------------------------------------------------------

  commercially reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), and obligations to use
commercially reasonable efforts to obtain opinions and certificates and such
other documentation as is customary for private placement agreements for private
placements of equity securities of companies comparable in size, maturity and
line of business, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, requested by Dealer. This Section 9(n) shall survive
the termination, expiration or early unwind of the Transaction.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that in no event shall Dealer have the right to so postpone
or add any Valid Day(s) or any such other date beyond the 50th Valid Day
immediately following the last Valid Day of the relevant Settlement Averaging
Period (determined without regard to this Section 9(p).

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

 

  (r) Securities Contract. The parties hereto intend for (i) the Transaction to
be a “securities contract” as defined in the Bankruptcy Code, and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 546(e), and 555 of the Bankruptcy Code, (ii) a party’s right
to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

  (s) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (a) the weighted
average of the types and

 

27



--------------------------------------------------------------------------------

  amounts of consideration received by holders of Shares that affirmatively make
such an election or (b) if no holders of Shares affirmatively make such an
election, the types and amounts of consideration actually received by the
holders of Shares (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

  (ii) (A) Counterparty shall give Dealer commercially reasonable advance (but
in no event less than one Exchange Business Day) written notice of the section
or sections of the Indenture and, if applicable, the formula therein, pursuant
to which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (v) Early Unwind. In the event the sale of the [“Firm Securities”]18[“Option
Securities”]19 (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date;. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

18  Insert for Base Call Option Confirmation.

19  Insert for Additional Call Option Confirmation.

 

28



--------------------------------------------------------------------------------

(w) Tax Matters.

 

  (i) Payee Representations:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation for U.S. tax purposes and a U.S. person (as that
term is defined in Section 7701(a)(30) of the Code).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[ ].]/ [It is a “U.S. person” (as that term is used in Section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal
income tax purposes.]20

 

  (ii) Tax Documentation. Each party shall provide to the other party a valid
United States Internal Revenue Service Form W-9 (or successor thereto), (i) on
or before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.

 

  (iii) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined
in Section 14 of the Agreement, shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iv) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder.

 

  (x) Payment by Counterparty. In the event that, following payment of the
Premium, an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement such amount shall be deemed to be zero.

 

  (y) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (z) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

  (aa) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

20  Insert as applicable.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Very truly yours,   [                    ]   By:  

 

    Authorized Signatory     Name:

Accepted and confirmed

as of the Trade Date:

 

SQUARE, INC. By:  

 

  Authorized Signatory   Name:

 

30